Title: To Benjamin Franklin from Arthur Lee, 16 November 1777
From: Lee, Arthur
To: Franklin, Benjamin


What elicited this letter, as witness the second notation, was one from Dr. John Berkenhout, a shadowy figure who hoped to be Whitehall’s emissary for exploring peace terms, and had initiated a correspondence with Lee on that subject the previous August. Berkenhout’s letter is unsigned and undated, though it refers to news reaching London on November 11; and only the first paragraph is relevant. It is in quotation marks and headed “Conversationi.” Lee takes it to be a conversation that the physician had heard in the cabinet, but it was much more probably one reported to him. It reads:
“Our friends at Paris assure us, that Dr. F. and A. L. do not draw together: if so what good can arise from any conversation or private Negotiation with a divided House? Besides the overture should come from them, and not from us. It must not be said in Europe that we solicited for peace. Our honour must be preserved at all events. We doubt of Dr. F’s having power to treat, tho’ we admit that his advice woud have some influence beyond the Atlantic. Has he ever given any hint that your going over would answer any purpose? Do you know any thing of their plan? Have they any plan? Are their terms such as we can possibly accept? Are they prepard to talk with you on the Subject? What prospect have you of succeading, in any degree to our satisfaction?”
If Franklin received this letter, he presumably acquiesced in the reply that it sketches. “The Conversation is senseless,” Lee wrote Berkenhout on November 19, “There is not a shadow of foundation for the supposition that Dr. F. and A L. do not draw together. They are neither intrusted nor inclind to make overtures. Neither is the honor of a certain people their affair. They who are in most need of finishing what if they had been wise or honorable they woud never have began, must make overtures. The prospect of succeeding will be in exact proportion to the wisdom and justice of the offers from your side.”
 
Dear Sir
Chaillot Novr. 16. 1777
I send you the enclosed letter in answer to mine on the proposed negotiation. It contains the conversation he heard in the cabinet. If you think proper I shall answer that there is no foundation for supposing any disagreemt between you and me, that if they wait for propositions coming from us they deceive themselves, as we are not solicitous about treating with them, and that their honor and satisfaction is their affair not ours. It seems to me that treating them cavilierly is most likely to do service by making them despair of their undertaking. I am satisfied that no principle but fear will ever operate upon them.
The two first lines of this Information joined with a Variety of Information I have recd. to the same Purpose have given me much uneasiness. Great Industry I am sure has been used to propagate this Report during my absence in Germany and it appears with Success. I beg and hope for your advice how to discover the authors and prevent the Consequences both to the public and myself. I have the honor to be Dear Sir
Arthur Lee
To Doctr. Franklin
  
Notations in different hands: A. Lee to B. Franklin Nov. 16th 1777. / A. Lee communicates Berkenhout’s Letter to Doctr. Franklin
